DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.Mead


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,051,624 to Mead.
Mead ‘624 teaches limitations for a “a grounding screw with a countersunk head having an oblique circumferential surface with a countersinking region and a cylindrical thread shaft proceeding from the countersunk head” – as shown in Fig 2 for example, “for the mechanical and electrical connection of a first sheet metal part having a varnish layer with another metal part” – although unclaimed metal parts and varnish layer are functionally recited as part of some intended use, reference discloses analogous structure and function regardless, “the grounding screw comprising: at least one scraping tooth” – one of elements 30, “comprising a horizontal portion extending a distance about the countersunk head” – the surface of 30 which is shown on edge in Fig 2 angled about 45 degrees relative to the shank axis whereby it is ‘horizontal’ when considered from a perspective 45 degrees to the illustration.  The limitation’s reference to ‘horizontal’ is broad since it is not defined relative to other claimed structure in such manner as to patentably distinguish from the well known structure of the prior art which much like the presently-disclosed invention does not have an absolute frame of reference.  The surface seen on edge in Fig 2 is shown to extend a circumferential distance about the countersunk head as shown in Fig 5 for example, “and a tapered portion extending from the horizontal portion and extending a distance about the countersunk head – either of the portions including the axially-oriented edge, or radially-oriented edge of 30 as shown on edge in Fig 2 anticipate broad limitation, “and at least one segment cutting edge extending from at least one of a countersinking region of the countersunk head or the oblique circumferential surface of the countersunk head, wherein the at least one segment cutting edge comprises a horizontal portion extending a distance about the countersunk head and a tapered portion, extending a distance about the countersunk head and extending from the horizontal portion” – the other of elements 30 wherein the limitations requiring a ‘scraping tooth’ and a ‘segment cutting edge’  are not defined in the claim in such manner as to distinguish from each other or the elements 30,30 of the prior art, “wherein the at least one segment cutting edge is configured to break through the varnish layer when tightening the screw, wherein the oblique circumferential surface of the countersunk head is configured to be used as a counter bearing for an edge of the first sheet metal part” – one of ordinary skill in the art would recognize the inherent capability to function as recited due to the edge geometry and location disclosed and the explicitly-described functionality of the elements 30, “and wherein the at least one segment cutting edge is configured to center the grounding screw in the cylindrical borehole” – the prior art structure has a configuration that is inherently capable to center the screw in an unclaimed but appropriately-sized arranged cylindrical borehole due to the at least one cutting segment having an angled orientation providing differential friction/drag feedback from interference with the hole edge and sides.
As regards claim 3, reference teaches limitations for a “grounding screw comprising: a countersunk head; a cylindrical thread shaft proceeding from the countersunk head” – as pointed out herein above, “for the mechanical and electrical connection of a first sheet metal part with another metal part;” – as discussed herein above, “and  a projection extending from the countersunk head” – 30, “wherein the projection is configured to break through a varnish layer on a head side of the first sheet metal part when tightening the screw” – as described, “and wherein the head-side borehole is cylindrical, not countersunk” – although the illustrated sheet metal part(s) of the prior art do not illustrate a  ‘not countersunk’ borehole, the sheet metal part(s) are not required as part of the claimed invention.  One of ordinary skill in the art would recognize the inherent capability of the prior art projection to function as recited with an appropriately-dimensioned, ‘not countersunk’ borehole large enough to receive a portion of the countersunk head but have interference with the projection since the projection is otherwise disclosed to have varnish cutting functionality, “and wherein at least a portion of the projection comprises a scraping tooth configured to be a distance away from the head-side borehole after tightening the grounding screw” – a portion of the projection that does not fit into the appropriately-dimensioned but unclaimed borehole even after tightening, “the scraping tooth comprising a horizontal portion extending a distance about the countersunk head and a tapered portion extending from the horizontal portion and extending a distance about the countersunk head” – as discussed in greater detail herein above.
As regards claim 4, reference teaches further limitation of “the at least one segment cutting edge has a steep slope on both sides” – as shown wherein limitation of ‘steep’ is broad and does not patentably distinguish from the angles of the prior art structure. 
As regards claim 5, reference teaches further limitation of “the at least one segment cutting edge has a flat slope on both sides” – the radial extending surfaces of 30 as shown in Fig’s 4-6 have flat surfaces that anticipate broad limitation for ‘flat slope’. 
As regards claim 6, reference teaches further limitation of “the at least one segment cutting edge has a flat slope in the cutting direction, and a steep slope, relative to the flat slope, in the opposing direction” – the radial extending surfaces of 30 as shown in Fig’s 4 and 6 have flat surfaces that anticipate broad limitation for different ‘slope’. 


Claim(s) 1, 3-5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,797,175 to Schneider.
Schneider ‘175 teaches limitations for a “a grounding screw with a countersunk head having an oblique circumferential surface with a countersinking region and a cylindrical thread shaft proceeding from the countersunk head” – as shown in Fig 9 for example, “for the mechanical and electrical connection of a first sheet metal part having a varnish layer with another metal part” – although unclaimed metal parts, varnish layer, electrical connection etc. are functionally recited as part of an environment of some intended use, reference discloses analogous structure and function regardless, “the grounding screw comprising: at least one scraping tooth” – one of elements 8, “comprising a horizontal portion extending a distance about the countersunk head” – portion including the lower facing surface of a projection 8, wherein it is ‘horizontal’ as shown and extends a circumferential distance about the countersunk head as seen from a radial perspective, “and a tapered portion extending from the horizontal portion and extending a distance about the countersunk head – the balance of the projection 8 which tapers to nothing at its upper end, “and at least one segment cutting edge extending from at least one of a countersinking region of the countersunk head or the oblique circumferential surface of the countersunk head, wherein the at least one segment cutting edge comprises a horizontal portion extending a distance about the countersunk head and a tapered portion, extending a distance about the countersunk head and extending from the horizontal portion” – an other of elements 8 wherein the limitations requiring a ‘scraping tooth’ and a ‘segment cutting edge’ are not defined in the claim in such manner as to distinguish from each other or the elements 8,8 of the prior art, “wherein the at least one segment cutting edge is configured to break through the varnish layer when tightening the screw, wherein the oblique circumferential surface of the countersunk head is configured to be used as a counter bearing for an edge of the first sheet metal part” – one of ordinary skill in the art would recognize the inherent capability to function as recited due to stress concentration of engagement with the small surface and its edges, “and wherein the at least one segment cutting edge is configured to center the grounding screw in the cylindrical borehole” – the prior art structure has a configuration which is inherently capable to center the screw in an unclaimed but appropriately-sized arranged cylindrical borehole due to the at least one cutting segment having an angled orientation providing differential friction/drag feedback from interference with the hole edge and sides.
As regards claim 3, reference teaches limitations for a “grounding screw comprising: a countersunk head; a cylindrical thread shaft proceeding from the countersunk head” – as pointed out herein above, “for the mechanical and electrical connection of a first sheet metal part with another metal part;” – as discussed herein above, “and  a projection extending from the countersunk head” – 8, “wherein the projection is configured to break through a varnish layer on a head side of the first sheet metal part when tightening the screw” – as discussed herein above, “and wherein the head-side borehole is cylindrical, not countersunk” – although the illustrated sheet metal part(s) of the prior art do not illustrate a  ‘not countersunk’ borehole, sheet metal part(s) and/or borehole are not required as part of the claimed invention.  One of ordinary skill in the art would recognize the inherent capability of the prior art projection to function as recited with an appropriately-dimensioned, ‘not countersunk’ borehole large enough to receive a portion of the countersunk head but have interference with the projection since the projection would contact the edge and inside of the borehole, “and wherein at least a portion of the projection comprises a scraping tooth configured to be a distance away from the head-side borehole after tightening the grounding screw” – a portion of the projection that does not fit into the appropriately-dimensioned but unclaimed borehole even after tightening and wherein ‘tightening’ is a broad relative term, “the scraping tooth comprising a horizontal portion extending a distance about the countersunk head and a tapered portion extending from the horizontal portion and extending a distance about the countersunk head” – as discussed in greater detail herein above.
As regards claim 4, reference teaches further limitation of “the at least one segment cutting edge has a steep slope on both sides” – as shown wherein limitation of ‘steep’ is a broad relative limitation which does not patentably distinguish from the angles of the radial extending surfaces of the portion of 8 of the prior art structure. 
As regards claim 5, reference teaches further limitation of “the at least one segment cutting edge has a flat slope on both sides” – the radial-extending surfaces of 8 as shown in Fig 9 are flat surfaces with ‘flat slope’ that anticipate broad limitation for ‘flat slope’. 
As regards claim 8, reference teaches further limitation of “the at least one segment cutting edge comprises two segment cutting edges, and wherein a scraping tooth is fixed between the two segment cutting edges” – 3 adjacent elements 8,8,8 as shown anticipate broad limitation as otherwise pointed out herein above. 
As regards claim 9, reference teaches further limitation of “the at least one segment cutting edge comprises a plurality of segment cutting edges arranged offset to one another by 90 degrees” – a pair of elements 8,8 separated by 90 degrees anticipate broad limitation.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,051,624 to Mead.
Although Mead ‘624 does not explicitly describe the size of screw and projection, i.e., “the segment cutting edge screw and projection as otherwise taught by Mead ‘624 in order to provide the disclosed functionality in scale with various materials of an environment of intended use wherein a change in size would not otherwise affect that function.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).   In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,797,175 to Schneider.
Although Schneider ‘175 does not explicitly describe the size of screw and projection, i.e., “the segment cutting edge provide the disclosed functionality in scale with various materials of an environment of intended use wherein a change in size would not otherwise affect that function.

Allowable Subject Matter
Claim 2 is allowed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. While favorable amendments have resulted in grounds of rejection being withdrawn wherever possible, it is examiner’s position that claims have not clearly defined structure that might be relied on to patentably distinguish from the well known structure of the prior art as pointed out herein above.  To large extent, it is the scope of limitations corresponding to ‘scraping tooth’ and ‘cutting segment’ which are broad and do not define sufficient structure to distinguish that provides for projections of the prior art anticipating the claimed invention.  It is noted regardless that other prior art discloses plurality of projections on a single screw that are structurally different from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677